Citation Nr: 0918746	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from July 1944 to 
February 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO denied 
an increased rating for service-connected residuals of 
duodenal ulcer.  The Veteran filed a notice of disagreement 
(NOD) in March 2006, and the RO issued a statement of the 
case (SOC) in November 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2006.

In August 2008, the Veteran requested a Board hearing at the 
RO..  In September 2008, the Board remanded the claim so that 
the requested hearing could be scheduled.  In February 2009, 
the Veteran's representative cancelled the scheduled hearing, 
stating that the Veteran was in poor health and could not 
make the trip to the RO.  The Veteran's representative stated 
that the Veteran wanted to continue his appeal to the Board 
based on the evidence of record.  In a February 2009 
supplemental SOC (SSOC), the RO continued the denial of the 
claim, and returned the matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The service-connected residuals of duodenal ulcer have 
been shown to be productive of no more than continuous 
moderate manifestations; there is no medical evidence of 
moderately severe symptoms such as weight loss and anemia or 
recurrent incapacitating episodes averaging 10 days or more 
in duration and occurring at least four times a year, or more 
severe symptomatology. 




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a duodenal ulcer are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.87, 4.114, Diagnostic Code 7305 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board is also aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2005 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for a higher 
disability rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The notice letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The February 2006 RO rating decision reflects the 
RO's initial adjudication of the claim after issuance of the 
December 2005 letter.  

Post-rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The November 2006 SOC provided notice as to 
the criteria used to evaluate the Veteran's service-connected 
residuals of a duodenal ulcer.  A June 2008 letter provided 
information pertaining to the assignment of disability 
ratings and the criteria used to evaluate the disability on 
appeal, consistent with Vazquez-Flores.  After issuance of 
the March 2006 and June 2008 letters, and opportunity for the 
Veteran to respond, the February 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's VA treatment records; private medical records from 
Pitt County Memorial Hospital, Hookerton Family Practice, and 
Dr. Ribeiro; and the report of a January 2006 VA examination.  
Also of record and considered in connection with the appeal 
are the various written statements provided by the Veteran 
and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543  (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Under Diagnostic Code 7305 (for rating duodenal ulcer), a 
rating of 20 percent requires medical evidence of recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or recurring episodes with 
moderate manifestations.  To warrant a 40 percent disability 
evaluation, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent evaluation to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. 
§ 4.114.

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of a rating greater than 20 percent for the Veteran's 
duodenal ulcer disability have not been met at any time 
pertinent to the appeal.

In this case, the residuals of a duodenal ulcer have been 
rated as 20 percent disabling since October 1969.  The 
Veteran filed the current claim for increase in October 2005. 

VA treatment records reflect that the Veteran has received 
ongoing treatment for gastroesophageal reflux disease (GERD), 
and diverticulitis.  In November 2004, he complained of pain 
and burning in his upper chest in the middle of the night and 
admitted that he had not been taking the Omeprazole that was 
prescribed for him.  He said that these symptoms occurred 
infrequently in the evening and were more prevalent in the 
middle of the night.  

A March 2005 VA treatment record reflects that the Veteran 
had no symptoms or complaints.  In December 2005, the Veteran 
reported epigastric pain over the past 4-5 months after 
eating.  He had no diarrhea or constipation.  

The report of the January 2006 VA examination reflects the 
Veteran's complaint of acid reflux.  He said that he had 
nausea and vomiting sometimes after meals (approximately 
three times per week), but that it did not affect his body 
weight.  He described pain in his upper abdomen as medium to 
sharp.  He said treatment had partially helped, but not 
completely.  The Veteran's weighed 170 pounds; his abdomen 
was nontender; there was no evidence of anemia or 
malnutrition.  

A May 2006 VA treatment record reflects that the Veteran had 
abdominal pain, but no nausea, vomiting, diarrhea, 
constipation or blood in his stools.  In October 2006, he 
said that he had no heartburn whatsoever.  On physical 
examination, he had some tenderness in the epigastric area.  
In November 2006, he reported epigastric pain after eating 
certain food.  He said he felt better after taking 
Omeprazole, but the symptoms did not completely go away.  He 
denied emesis (vomiting), melena, or any change in his 
appetite.  His weighed 172 pounds.  

In the Veteran's December 2006 substantive appeal (VA Form 
9), he reported that he was anemic and suffered weight loss.  
He said he had incapacitating episodes six times a year 
averaging 10 days or more.  He said that he also had episodes 
of vomiting in the past.  

A December 2006 VA treatment reflects the Veteran complained 
of stomach problems.  He said he had increased his Omeprazole 
and was feeling 80 percent better.  He denied melena.  He had 
no nausea or vomiting.  He weighed 173 pounds.  

In a December 2006 letter, Dr. Ribeiro, a private physician, 
stated that the Veteran had a history of reflux for many 
years.  Despite medication, he continued to have some 
symptoms.

In an April 2007 statement, the Veteran said that his ulcer 
caused pain in the middle of chest and that he had difficult 
breathing and could no longer work.  

Private medical records from Pitt County Memorial Hospital 
reflect that the Veteran was admitted for complaints of chest 
pain and dyspnea in June 2007.  The discharge diagnosis was 
chest pain, noncardiac.  Another record reflects a diagnosis 
of angina.  

Private medical records from Hookerton Family Practice 
reflect treatment for peptic ulcer disease and reflux.  In 
July 2007, it was noted that reflux was well-controlled and 
there was no blood in his stools.  Later in July 2007, he 
said that his gastrointestinal symptoms continued to bother 
him, but were better controlled with Prilosec.  In August 
2007, he said that his gastrointestinal symptoms bothered him 
from time to time.  In September 2007, he said symptoms 
continued to bother him a little bit and it was noted that 
GERD was stable.  A later September 2007 record notes 
improvement with Carafate.   

A January 2008 VA examination for hemorrhoids reflects that 
the Veteran weighed 172 pounds.  

A December 2008 VA treatment record reflects that the 
Veteran's daughter was contacted and she said that the 
Veteran had been recently seen in the emergency department 
for abdominal pain.  A record from the previous day notes 
that there was no reference of this hospital visit in his 
chart.

The aforementioned evidence indicates that the Veteran's 
residuals of duodenal ulcer have been shown to be productive 
of no more than continuous moderate manifestations, 
consistent with the current 20 percent rating.  As regards to 
the criteria for the next higher 40 percent rating, there is 
no evidence of impairment of health manifested by anemia or 
weight loss due to ulcer disease; and, despite the Veteran's 
contentions, there is no evidence of recurrent incapacitating 
episodes lasting 10 days or more at least four times a year.  

In this regard, during the January 2006 VA examination, the 
Veteran denied any significant weight loss and VA treatment 
records reflect that his weight has been stable.  The January 
2006 VA examiner also noted that the Veteran did not have 
anemia and there is no other medical evidence of anemia.  
Further, although the Veteran has stated that he occasionally 
vomits after meals, the medical evidence reflects that he has 
also denied nausea, vomiting, and melena.  During the 
pertinent time period, the medical evidence shows that his 
gastrointestinal symptoms have resulted in occasional 
epigastric pain after eating certain food; have been fairly 
stable; and have shown improvement with medication.  Overall, 
the Veteran's symptoms have been moderate in nature.  Without 
medical evidence of moderately severe or severe duodenal 
ulcer symptoms as required for a 40 percent or greater 
rating, an increased rating is not warranted. 

As a final point, despite the Veteran's contentions that he 
is unable to work because of his duodenal ulcer, the Board 
notes that there is no showing during the pertinent time 
period that the service-connected residuals of duodenal ulcer 
have reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited 
to in the November 2006 SOC).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment, (i.e., beyond that 
contemplated in the assigned rating).  The Veteran is 
currently retired and records from the Social Security 
Administration (SSA) show disability related to psychiatric 
problems.  The Veteran's duodenal ulcer also has not been 
shown to warrant frequent periods of hospitalization, or to 
have otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating for the residuals of duodenal ulcer, pursuant to Hart, 
and the claim for increase must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not for application.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).




ORDER

A rating in excess of 20 percent for residuals of duodenal 
ulcer is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


